Exhibit (a)(1)(C) NOTICE OF GUARANTEED DELIVERY (Not to be used for Signature Guarantee) for Tender of Shares of Common Stock of Asta Funding, Inc. THE OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON FEBRUARY 15, 2017, UNLESS THE OFFER IS EXTENDED OR WITHDRAWN (SUCH DATE, AS IT MAY BE EXTENDED, THE “EXPIRATION DATE”). As set forth in Section 6 of the Offer to Purchase (as defined below) this form (or a manually executed facsimile hereof) must be used to accept the Offer (as defined below) if (1) certificates representing your shares of common stock, of $0.01 par value per share, of Asta Funding, Inc., a Delaware corporation (the “Company”), are not immediately available or cannot be delivered to the Depositary before the Expiration Date (as defined in the Offer to Purchase), (2) the procedures for book-entry transfer described in Section 6 of the Offer to Purchase cannot be completed before the Expiration Date or (3) time will not permit all required documents to reach the Depositary before the Expiration Date. This form, signed and properly completed, must be delivered by hand, mail or overnight delivery or transmitted by facsimile to the Depositary. See Section 6 of the Offer to Purchase. The Depositary for the Offer is: AMERICAN STOCK TRANSFER & TRUST COMPANY LLC By First Class Mail, Overnight Courier or Express Mail: American Stock Transfer & Trust Company, LLC Operations Center Attn: Reorganization Department 6201 15th Avenue
